MILLER, Associate Justice.
This is a companion case to Minnesota Mining & Manufacturing Co. v. Coe, 69 App.D.C. 256, 100 F.2d 429, No. 6940, decided this day. The application for reissue herein, involved claims for the waterproof sheet abrasive material itself — whereas the application in No. 6940 involved process claims. The decree of the lower court in this case must be affirmed for the reasons set forth in our opinion in No. 6940. Consequently, it is not necessary for us to consider the additional objections urged by the Commissioner against the claims here in issue, or the procedural questions presented by appellant in response thereto.
Affirmed.